Citation Nr: 1431540	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-04 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus of the thoracolumbar spine, to include as secondary to the service-connected post-operative right total knee arthroplasty, with leg shortening.

2.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder rotator cuff tear.

3.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Nobel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.  Subsequently, he served in the reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of entitlement to service connection for a bilateral hip condition, including as secondary to the Veteran's service-connected post-operative right total knee arthroplasty with leg shortening, was raised by the record in August 2011.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is remanded.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's herniated nucleus pulposus of the thoracolumbar spine is aggravated by his service-connected post-operative right total knee arthroplasty, with leg shortening.

2.  The Veteran's post-operative left shoulder rotator cuff tear is manifested by flexion to 85 degrees after repetitive motion and abduction to 85 degrees, an inability to work overhead or lift more than 15 pounds, and complaints of pain and discomfort.  


CONCLUSIONS OF LAW

1.  Herniated nucleus pulposus of the thoracolumbar spine is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159, 3.310 (2013).

2. The criteria for a disability rating in excess of 20 percent rating for left shoulder rotator cuff tear have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claims for service connection for a low back disorder and a left shoulder disorder in June letter, which was prior to the initial RO rating decision.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned section 5103(a) notice was no longer required with respect to the claim for entitlement to an initial evaluation in excess of 20 percent for left shoulder rotator cuff tear.

VA has obtained available service treatment records; VA medical records; private medical records; VA examination reports, assisted the Veteran in obtaining evidence; and afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in conjunction with his claims.  The examinations regarding his left shoulder are adequate in that they provide evidence which is necessary to address the criteria used to rate his service-connected left shoulder disorder.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. I n addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is not contended, nor does the evidence show that the claimed low back disability, herniated nucleus pulposus of the thoracolumbar spine, at issue had its onset in service or was aggravated during service, or that arthritis of the low back was manifested during the first post service year.  Rather, the Veteran's claim is that his low back disorder is secondary to his service-connected right knee disorder, post-operative right total knee arthroplasty, with leg shortening.

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In this case, service treatment records show that at the time of his September 1972 separation examination, the Veteran reported that he "occasionally [had] a catch in lower back after being in one position too long, no treatment sought."  Following service, in December 1977, the Veteran experienced a postural back strain while working for the U.S. Postal Service.  Many years passed prior to any further symptoms of a low back disability presenting in the record.  An August 2004 private treatment record reveals that the Veteran reported symptoms of a tender back.  An October 2005 private treatment record reveals he requested treatment due to what was reported as "severe back and leg pain."  In November 2005, he underwent surgery for disc protrusion at L4-5.  Subsequent treatment records have documented ongoing pain, limited motion, and noted radiculopathy.  Private records reveal that additional back surgery was required in July 2012.  

In October 2007, a VA examination of the Veteran was conducted.  The diagnosis was herniated nucleus pulposus post-operative status, with residuals.  The examiner's opinion examiner stated that while the Veteran has documented shortening of his right lower extremity, "it would be mere speculation on the part of the examiner to say that his right knee condition and shortening had a causal relationship to the Veteran's low back disc problem that led to surgery."  This is a non-opinion and lends no probative value to the analysis of this claim.  

In August 2011, the Veteran's private treating physician submitted a statement indicating that the "present issues with his knee are aggravating . . . his lumbosacral spine."  While little rationale was provided, this physician is shown to have treated the Veteran's complaints of back and knee pain for years.  Also, the Veteran's service-connected right knee disorder with the continuing complications of gait disturbance after multiple surgeries is well documented.  

In November 2013, a VA examination of the Veteran was conducted.  Again, the diagnosis was herniated nucleus pulposus.  The examiner's medical opinion was that "it is less likely as not the Veteran's current lumbar spine disability is due to or aggravated by any service-connected disorder, to specifically include the service-connected post-operative right total knee arthroplasty with leg shortening."  The examiner further stated that total knee arthroplasty, with resulting leg shortening, is not a known or recognized cause of lumbar herniated nucleus pulposus.  The examiner indicated that the Veteran had age related degenerative joint disease of the lumbar spine, with degenerated discs, which are more prone to herniate.  

The Veteran's private physician indicates that the interrupted gait from the Veteran's service-connected right knee disorder aggravates his low back disorder.  The 2013 VA medical opinion states that the low back disability did not cause or aggravate the service-connected knee disability, but the rationale provided only addressed causation and not aggravation.  The difficulties with the Veteran's service-connected right knee disability are long-standing and well-documented, and tend to support the private physician's opinion that the disability aggravates the herniated nucleus pulposus of the lumbar spine.  

The evidence reveals a medical opinion that the Veteran's herniated nucleus pulposus of the lumbar spine is aggravated by his service-connected knee disability, which is supported by a volume of medical evidence related to failed surgical treatment of the right knee disability.  This is more probative than the 2013 negative opinion from the VA physician, who did not provide a rationale as to why disturbance of gait from the knee disability did not aggravate the low back disorder.  Accordingly, service connection for herniated nucleus pulposus of the thoracolumbar spine, secondary to the service-connected post-operative right total knee arthroplasty, with leg shortening, is warranted. 

III.  Left Shoulder Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Service connection was granted for residuals of a left shoulder rotator cuff tear by a February 2008 rating decision, and a 20 percent disability rating was assigned, effective May 21, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran disagreed with the initial rating decision assigned.  

A private medical treatment records dated in April 2007 reveals that the Veteran was seen for follow-up after recent surgery to repair a left shoulder rotator cuff tear.  Examination of the left shoulder revealed a well-healed surgical incision, with moderate tenderness and mild subacromial crepitus.  Range of motion testing was not conducted.  

A May 2007 private follow-up treatment record revealed that the Veteran's shoulder function was improving with physical therapy.  Range of motion testing of the left shoulder revealed flexion to 90 degrees, with pain; active abduction to 90 degrees, with pain; and external rotation to 70 degrees.  The physician noted that the Veteran's shoulder was doing well, and continued physical therapy, home exercise, and pain medication were prescribed.  

In October 2007, a VA examination of the Veteran was conducted.  The Veteran reported that he was right handed.  Range of motion testing of the left shoulder revealed forward flexion to 90 degrees, abduction to 90 degrees, internal rotation to 90 degrees, and external rotation to 45 degrees.  The Veteran had pain on motion and stopped at the noted degrees of motion when the pain started.  There was no evidence of fatigue, weakness, lack of endurance, and repetitive motion did not increase the loss of range of motion.  

Private and VA treatment records dated subsequent to 2007 reveals that the Veteran did not seek treatment for symptoms related to his left shoulder.  A March 2009 private treatment record indicates complaints of right shoulder pain, and a November 2010 treatment record indicates that both shoulders had good range of motion.  

In November 2013, at a VA examination the Veteran reported that he injured his left shoulder in a fall and since the surgical repair, he had dull pain and decreased range of motion.  Range of motion testing of the left shoulder revealed flexion to 95 degrees, 85 after repetitive motion; and abduction to 85 degrees, 90 degrees after repetitive motion.  There was no objective evidence of painful motion.  The examiner indicated that the functional loss to the left shoulder was less movement than normal.  There was no evidence of guarding on and muscle strength was normal and equal.  There was no evidence of ankylosis, recurrent dislocation, or catching.  There was no tenderness on palpation.  The examiner described the Veteran's left shoulder symptoms as pain and decreased range of motion, with no overhead work, and no lifting more than 15 pounds.  

The service-connected residuals of a left shoulder rotator cuff tear are rated under Diagnostic Code 5201 for limitation of motion of the arm.  See 38 C.F.R. § 4.71a.  The Veteran is right handed so the disability ratings assigned are those for the minor extremity.  The 20 percent disability rating contemplates limitation of the minor arm to shoulder level at 90 degrees, or midway between the side and shoulder level at 45 degrees.  A 30 percent rating is contemplates limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Rating Schedule provides guidance by defining full range of motion of the shoulder for both flexion and abduction ankle as 0 degrees being at the side, to 180 degree, being fully overhead, with 90 degrees being shoulder level.  38 C.F.R. § 4.71a, Plate II (2013).

Simply put, the range of motion of the Veteran's left shoulder is limited at its worst to 85 degrees which is approximately at shoulder level.  There is no evidence of record showing that the limitation of motion of the Veteran's left shoulder (arm) is limited to only 25 degrees from the side for any period of time covered by this appeal.  Accordingly, the assignment of a disability rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201; see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has considered rating the Veteran's left shoulder disorder under all potentially applicable diagnostic codes.  Ratings of 30 and 40 percent are assignable under Diagnostic Code 5200, but the criteria under this Diagnostic Code contemplate varying degrees of ankylosis of the shoulder, which the medical evidence does not document.  Accordingly, rating under this diagnostic code is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

Given that the Veteran reported pain was associated with moving and using the left shoulder, the Board has considered functional loss.  38 C.F.R. §§ 4.40, 4.45 (2013).  However, the evidence only shows that pain and repetitive motion reduce his range of motion only by 5 degrees, leaving his range of motion still at or near shoulder level.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of testimony and correspondence to VA, in addition to the medical evidence cited above.  In this regard, the Veteran is competent to testify in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran's statements full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent evaluation for his left shoulder disorder, inadequate.  The Veteran's service-connected left shoulder disorder is evaluated pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5201, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's left shoulder disorder is manifested by complaints of pain and limited in range of motion to shoulder level.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 20 percent evaluation.  Ratings in excess of 20 percent are provided for certain manifestations of the left shoulder disorder, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent evaluation reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's left shoulder rotator cuff tear at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson, 12 Vet. App. at 126.


ORDER

Service connection for herniated nucleus pulposus of the thoracolumbar spine is granted.  

An initial evaluation in excess of 20 percent for left shoulder rotator cuff tear is denied.  


REMAND

By this decision, service connection has been granted for herniated nucleus pulposus of the thoracolumbar spine.  Moreover, the Veteran submitted additional medical evidence dated March 2014, which has a bearing on the claim for TDIU.  Remand is necessary for consideration of the claim for TDIU with respect to the newly service-connected disability and the additional medical evidence.  

Accordingly, the case is remanded for the following action:

Readjudicate the claim for TDIU with consideration of the disability rating assigned for herniated nucleus pulposus of the thoracolumbar spine, based upon the grant of service connection above, and any additional evidence placed in the record subsequent to the December 2013 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


